        Case: 1:19-mj-09280-WHB Doc #: 1-1 Filed: 10/30/19 1 of 4. PageID #: 2

                                                               1:19 MJ 9280
                                          AFFIDAVIT


Your Affiant, Adam T. Lane, deposes and states:


   1.    Your Affiant is a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

        Explosives (“ATF”), United States Department of Justice, and has been so employed

        since August of 2018. Prior to employment in law enforcement your affiant received a

        Bachelor of Arts in Criminal Justice and a Master of Business Administration from

        Lindenwood University in St. Charles, Missouri. Prior to becoming a Special Agent with

        ATF, your Affiant was a Special Agent and Trainee with the United States Secret Service

        from October 2017 through August 2018. Your affiant was also a St. Louis County Police

        Officer from December 2007 to October 2017 serving in the Divisions on Patrol and

        Special Operations. Your Affiant has completed the St. Louis County and Municipal

        Police Academy, the Federal Criminal Investigator Training Program, the United States

        Secret Service Special Agent Basic Training Academy in Beltsville Maryland, and the

        ATF Special Agent Basic Training at the Federal Law Enforcement Training Center in

        Glynco, Georgia. In addition to the firearms, arson, and explosives related training

        received in these courses, your Affiant has also conducted and participated in numerous

        investigations involving firearms, firearms trafficking, and the straw purchase of

        firearms.

                                        PROBABLE CAUSE
                                  October 19, 2019- Berea Gun Show

   2. On October 19, 2019, ATF Agents and Task Force Officers (TFO) conducted

        surveillance at the Berea Gun Show being held at the Cuyahoga County Fairgrounds

        (19201 E. Bagley, Middleburg Heights, OH). ATF Special Agents and Task Force
     Case: 1:19-mj-09280-WHB Doc #: 1-1 Filed: 10/30/19 2 of 4. PageID #: 3



     Officers were attending the gun show in an undercover capacity. While walking around

     the gun show Thomas DEBARDELABEN was observed to be walking with DeCarlo

     BRISCOE and Joseph Lewis throughout different buildings within the fairground

     complex. DEBARDELABEN, BRISCOE, and Lewis stopped at several booths

     throughout the venue and looked at firearm and accessories. BRISCOE then was

     observed sitting at the table of Sticks and Stones Armory. Sticks and Stones Armory is a

     Federal Firearms Licensee (FFL # 4-34-055-07-0F-05467). BRISCOE was observed to

     be speaking with Sticks and Stones Armory FFL’s.

    SA Lane observed BRISCOE handling a firearm at the boothZKLOHVSHDNLQJZLWKWKH

     ))/V7KHILUHDUPZDVlaterdetermined to be a Chiappa Firearms (Charles Daly

     Defense), 9mm caliber pistol, ModelPAK-9, bearing a serial number of

     RONVMB71707115BRISCOE then completed an ATF Form 4473. Several minutes

     later BRISCOE wasobserved leaving the Sticks and Stones Armory booth without a

     firearm.DEBARDELABEN followed BRISCOE onto the gun show floor. SA Lane

     observedBRISCOE hand DEBARDELABEN what appeared to be U.S. Currency.

    DEBARDELABEN then responded back to the Sticks and Stones Armory table.

     DEBARDELABEN was observed speaking with the FFL’s and handling the same

     firearm that BRISCOE had previously been handling. DEBARDALABEN then sat down

     at the booth and completed an ATF Form 4473 and handed the FFL an amount of U.S.

     currency. Several minutes later DEBARDELABEN walked away from the boothcarrying

     a pistol case and the Model PAK-9 firearm. BRISCOE and Lewis followed

     DEBARDELABEN onto the gun show floor, at which time DEBARDELABEN handed

     BRISCOE the PAK-9 firearm, which was not in a case.



                                             2
     Case: 1:19-mj-09280-WHB Doc #: 1-1 Filed: 10/30/19 3 of 4. PageID #: 4



5. Copies of the ATF Form 4473’s that were completed by BRISCOE and

     DEBARDELABEN were obtained. Examination of the ATF Form 4473’s completed by

     BRISCOE and DEBARDELABEN revealed that BRISCOE attempted to purchase a

     Chiappa Firearms (Charles Daly Defense), 9mm caliber pistol, Model PAK-9, bearing a

     serial number of RONVMB71707115. Upon completion of the ATF Form 4473 the FFL

     contacted the NICS Branch, at which time a Delayed response was given. Examination of

     the ATF Form 4473 that was completed by DEBARDELABEN revealed he purchased

     the same exact firearm (a Chiappa Firearms (Charles Daly Defense), Pistol, 9mm, Model

     PAK-9, bearing a serial number of RONVMB71707115) that BRISCOE had attempted to

     purchase and was subsequently delayed by the NICS Branch.

6.    BRISCOE, DEBARDELABEN, and Lewis, exited the venue and began to walk towards

     the parking lot. BRISCOE was observed carrying the PAK-9 firearm that

     DEBARDELABEN had purchased. SA Lane and SA Miles followed BRISCOE,

     DEBARDELABEN, and Lewis onto the parking lot. SA Lane and SA Miles identified

     themselves and advised BRISCOE, DEBARDELABEN, and Lewis of their investigation.

7. BRISCOE stated that DEBARDELABEN had purchased the PAK-9 firearm for him.

     BRISCOE stated he had first attempted to purchase the firearm, however was

     DELAYED. BRISCOE stated he then gave DEBARDELABEN $600.00 in cash to

     purchase the firearm for him. BRISCOE stated he believed the FFL ran his name wrong,

     which caused him to get DELAYED. DEBARDELABEN admitted to purchasing the

     firearm for BRISCOE. SA Lane seized the PAK-9 firearm.




                                           3
      Case: 1:19-mj-09280-WHB Doc #: 1-1 Filed: 10/30/19 4 of 4. PageID #: 5



                                          D. CONCLUSION

   8. Based upon the above listed facts and circumstances, your Affiant believes and asserts

       that there is probable cause to believe on October 19, 2019 Thomas DEBARDELABEN

       did knowing Make a False Statement in the Acquisition of a Firearm, in violation

       Title 18, United States Code, Sections 922(a)(6).


   9. The above violation was committed in the Northern District of Ohio, Eastern Division.

       Your Affiant requests that an arrest warrants be issued for Thomas DEBARDELABEN.




                                                    ______________________________
                                                    Adam Lane, Special Agent
                                                    Bureau of Alcohol, Tobacco, Firearms and
                                                    Explosives




Sworn to via telephone after submission by reliable electronic means. Pursuant to Fed. R. Crim.
P. 4.1 and 41(d)(3) on this 30th day of October, 2019


                                                    _______________________________
                                                     _____________________    ______
                                                                                  ___________
                                                    Honorable
                                                     onorable William H. Bau
                                                                           Baughman,
                                                                            aau
                                                                              ughman, JJr.
                                                                                         rr..
                                                    United
                                                      it d St
                                                           States
                                                              t Magistrate
                                                                  M i t t JJudged
                                                    Northern District of Ohio
                                                    Eastern Division




                                               4
